Director

 

Exhibit 10.5

 

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants shares
of its common stock, $.01 par value (the “Stock”), to the Grantee named below,
subject to the restrictions and vesting conditions set forth in the attachment.
 Additional terms and conditions of the grant are set forth in this cover sheet,
in the attachment and in the Company’s 2015 Omnibus Long-Term Incentive Plan, as
it may be amended from time to time (the “Plan”).

Grant
Date:                                                                 [Grant
Date]

Name of Grantee:                                                       [Full
Name]

Number of Shares of Stock Covered

by Grant:                                                                     [#
of shares] Shares

Purchase Price per Share of Stock:                          Par value, paid by
services previously rendered

By agreeing to accept this Agreement online, you agree to all of the terms and
conditions described in the attached Agreement and in the Plan, a copy of which
is available in your Shareworks document library, or upon request to the
Secretary.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

 

Grantee:

 

 

(Signature)

 

 

 

 

 

 

Company:

 

 

(Signature)

 

 

 

 

 

 

Title:

 

 

Attachment

This is not a stock certificate or a negotiable instrument.







--------------------------------------------------------------------------------

 

Director

 

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Restricted Stock/

Nontransferability

This grant is an award of restricted Stock (“Restricted Stock”) in the number of
shares set forth on the cover sheet.  The per share purchase price of par value
has been satisfied by your prior service to the Company.  The grant is subject
to the vesting conditions described below.  To the extent not yet vested, your
Restricted Stock may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Restricted Stock be made
subject to execution, attachment or similar process.

Issuance and Vesting

The Company will issue your Restricted Stock in your name as of the Grant Date.

Your right to the Stock under this Restricted Stock grant vests immediately as
to fifty percent (50%) of the total number of shares covered by this grant and
as to the remaining fifty percent (50%) on the first anniversary of the Grant
Date (“Vesting Date”), provided you then continue in Service.  

Termination after Long-Term Service

Notwithstanding the foregoing vesting schedule, if: (i) you incur a termination
in connection with a Change in Control because you are not nominated for
re-election or incur any other involuntary cessation of Service as a director in
connection with a Change in Control or (ii) you have provided fifteen (15) years
of Service to the Company and you are not nominated for re-election or incur any
other involuntary cessation of Service as a director, you shall be one
hundred percent (100%) vested in the Restricted Stock as of the date of such
termination of Service.

Forfeiture of Unvested Stock

Unless otherwise approved by the Board, in the event that your Service
terminates for any reason, except as provided above in the section entitled
“Termination after Long-Term Service,” you will forfeit to the Company all of
the shares of Restricted Stock subject to this grant that have not yet vested.

Leaves of Absence

For purposes of this award of Restricted Stock, the impact of any leave of
absence on your Service shall be determined in accordance with Company policies
and procedures and Applicable Laws.

Escrow

 

The shares of Restricted Stock shall be deposited in escrow with the Company’s
transfer agent to be held in accordance with the provisions of this paragraph.
 The shares of Restricted Stock shall remain in escrow until such time or times
as the shares are to be released or otherwise surrendered for cancellation as
discussed below.

All regular cash dividends on the Restricted Stock (or other securities at the
time held in escrow) shall be paid directly to you and shall not be held in
escrow.  However, in the event of any stock dividend, stock split,
recapitalization or other change affecting the Company’s outstanding common
stock as a class effected without receipt of consideration or in the event of a
stock split, a stock dividend or

2

--------------------------------------------------------------------------------

 

Director

 

 

a similar change in the Company Stock, any new, substituted or additional
securities or other property which is by reason of such transaction distributed
with respect to the Restricted Stock shall be immediately delivered to the
Secretary of the Company to be held in escrow hereunder, but only to the extent
the Restricted Stock is at the time subject to the escrow requirements hereof.

The shares of Restricted Stock held in escrow hereunder shall be subject to the
following terms and conditions relating to their release from escrow or their
surrender to the Company for repurchase and cancellation:

As your interest in the shares vests as described above, the vested shares
shall be released from escrow and delivered to you, at your request, within
thirty (30) days following each vesting date.

Upon termination of your Service, any escrowed shares in which you are at the
time vested shall be promptly released from escrow.

Should the Company exercise its rights to cause a forfeiture with respect to
any unvested shares (as described below in the section entitled “Forfeiture of
Rights”) held at the time in escrow hereunder, then such unvested shares shall
be surrendered to the Company for cancellation, and you shall have no further
rights with respect to such shares of Restricted Stock.

Should the Company elect not to exercise its right to cause a forfeiture with
respect to any shares held at the time in escrow hereunder, then such shares
shall be surrendered to you.

 

Withholding Taxes

You agree, as a condition of this grant, that you will make acceptable
arrangements consistent with Company policies and procedures to pay any
withholding or other taxes that may be due as a result of this grant or the
vesting, settlement or issuance of shares related to this grant.  You may
satisfy such withholding or other tax obligations by remitting cash payments to
the Company within the time periods specified by Company policies and procedures
or, to the extent permitted under Applicable Laws, by causing the Company or its
Affiliate to withhold shares of Stock otherwise issuable to you as a result of
this grant.  The shares of Stock so withheld shall have an aggregate Fair Market
Value equal to such withholding obligations.

In the event that the Company determines that any withholding or other tax is
required and you have not made satisfactory arrangements to satisfy such
obligations within the time periods specified by Company policies and
procedures, the Company shall have the right to:  (i) require such payments from
you; (ii) withhold such amounts from other payments due to you from the Company
or any Affiliate; or (iii) withhold shares of Stock otherwise issuable to you as
a result of this grant.  Any shares of Stock so withheld shall have an aggregate
Fair Market Value equal to such withholding obligations.   

 



3

--------------------------------------------------------------------------------

 

Director

 

 

’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE
COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF.  YOU ARE
RELYING SOLELY ON YOUR OWN ADVISORS WITH RESPECT
TO THE DECISION AS TO WHETHER OR NOT TO FILE ANY 83(b) ELECTION.

 

Section 83(b) Election

Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
the difference between the purchase price paid for the shares of Restricted
Stock and their fair market value on the date any forfeiture restrictions
applicable to such shares lapse will be reportable as ordinary income at that
time.  For this purpose, “forfeiture restrictions” include the Company’s
Repurchase Right or forfeiture as to unvested Restricted Stock described above.
 You may elect to be taxed at the time the shares are acquired, rather than when
such shares cease to be subject to such forfeiture restrictions, by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days after the Grant Date.  You will have to make a tax
payment to the extent the purchase price is less than the fair market value of
the shares on the Grant Date.  No tax payment will have to be made to the extent
the purchase price is at least equal to the fair market value of the shares on
the Grant Date.  The form for making this election is attached as Exhibit A
 hereto.  Failure to make this filing within the thirty (30) day period will
result in the recognition of ordinary income by you (in the event the fair
market value of the shares as of the vesting date exceeds the purchase price) as
the forfeiture restrictions lapse.

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF.  YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT
TO THE DECISION AS TO WHETHER OR NOT TO FILE ANY 83(b) ELECTION.

Retention Rights

This Agreement does not give you the right to be retained by the Company (or any
Parent, Subsidiaries or Affiliates) in any capacity.  The Company (and any
Parent, Subsidiaries or Affiliates) reserves the right to terminate your Service
at any time and for any reason.

Shareholder Rights

You have the right to vote the Restricted Stock and to receive any
dividends declared or paid on such stock.  Any distributions you receive as a
result of any stock split, stock dividend, combination of shares or other
similar transaction shall be deemed to be a part of the Restricted Stock and
subject to the same conditions and restrictions applicable thereto.  The Company
may in its sole discretion require any dividends paid on the Restricted Stock to
be reinvested in shares of Stock, which the Company may in its sole discretion
deem to be a part of the shares of Restricted Stock and subject to the same
conditions and restrictions applicable thereto.

Forfeiture of Rights

If you should take actions in competition with the Company, the Company
shall have the right to cause a forfeiture of your rights, including, but not
limited to: (i) a forfeiture of any outstanding unvested Restricted Stock, and
(ii) with respect to the period commencing twelve (12) months prior to your
termination of Service with the Company (A) a forfeiture of any proceeds
received upon a sale of shares acquired by you upon vesting of shares of
Restricted Stock or (B) a forfeiture of

 



4

--------------------------------------------------------------------------------

 

Director

 

 

 

 

any shares of Stock acquired by you upon vesting of the Restricted Stock. Unless
otherwise specified in an employment or other agreement between the Company and
you, you take actions in competition with the Company if, within one year
following your termination of Service, you directly or indirectly, own, manage,
operate, join or control, or participate in the ownership, management, operation
or control of, or are a proprietor, director, officer, stockholder, member,
partner or an employee or agent of, or a consultant to any business, firm,
corporation, partnership or other entity that is in the business of creating,
financing, acquiring,  investing in and managing precious metal royalties,
precious metal streams and similar interests. Under the prior sentence,
ownership of less than 1% of the securities of a public company shall not be
treated as an action in competition with the Company.

Adjustments

In the event of a stock split, a stock dividend or a similar change in the
Company Stock, the number of shares covered by this grant may be adjusted
pursuant to the Plan.  Your Restricted Stock shall be subject to the terms of
the agreement of merger, liquidation or reorganization in the event the Company
is subject to such corporate activity.

Legends

All certificates or book entries representing the Restricted Stock issued
in connection with this grant shall, where applicable, have endorsed thereon the
following legends:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER
PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL
OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE
SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY
THIS CERTIFICATE.”

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

The Plan

The text of the Plan is incorporated in this Agreement by reference.  Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this grant of Restricted Stock.  Any prior agreements,
commitments or negotiations concerning this grant are superseded.

Other Agreements

You agree, as a condition of this grant of Restricted Stock, that you will
execute such document(s) as necessary to become a party to any shareholder
agreement or voting trust as the Company may require.

5

--------------------------------------------------------------------------------

 

Director

 

Data Privacy

In order to administer the Plan, the Company may process personal data about
you.  Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business address and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

By accepting this award, you give explicit consent to the Company to process any
such personal data.  You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

Holding Period

You are required to hold, within five years of this Grant Date, an aggregate of
fifty percent (50%) of the shares of Stock acquired by you pursuant to this
Restricted Stock Agreement, for so long as the number of shares of Stock owned
by you is less than the number of shares of Stock which satisfies your stock
ownership requirements under the Company’s Stock Ownership Guidelines in effect
from time to time.

Code Section 409A

It is intended that this award comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Code Section 409A”), and to the maximum extent
permitted, will be interpreted and administered in accordance with Code
Section 409A.  Notwithstanding anything herein to the contrary, to the extent
required to avoid accelerated taxation and tax penalties under Code
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6)-month period
immediately following your Separation from Service will instead be paid on the
first payroll date after the six (6)-month anniversary of your Separation from
Service (or your death, if earlier).  Notwithstanding the foregoing, neither the
Company nor the Committee will have any obligation to take any action to prevent
the assessment of any excise tax or penalty on you under Code Section 409A, and
neither the Company or an Affiliate nor the Board or the Committee will have any
liability to you for such tax or penalty.

 

By agreeing to accept this Agreement online, you agree to all of the terms and
conditions described above and in the Plan.

 



6

--------------------------------------------------------------------------------

 

Director

 

EXHIBIT A

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

1.



The name, address and social security number of the undersigned:

Name:                                                                                                                

Address:                                                                                                            

Social Security
No. :                                                                                         

2.



Description of property with respect to which the election is being made:

                    shares of common stock, par value $.01 per share, Royal
Gold, Inc., a Delaware corporation, (the “Company”).

3.



The date on which the property was transferred is ____________ __, 20__.

4.



The taxable year to which this election relates is calendar year 20__.

5.



Nature of restrictions to which the property is subject:

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company.  The shares of stock are
subject to forfeiture under the terms of the Agreement.

6.



The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $__________ per share, for a total
of $__________.

7.



The amount paid by taxpayer for the property was $__________.

8.



A copy of this statement has been furnished to the Company.

Dated:  _____________, 20__

 

 

 

 

 

Taxpayer’s Signature

 

 

 

 

 

Taxpayer’s Printed Name

 

 



--------------------------------------------------------------------------------